Citation Nr: 0433109	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  99-18 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a left foot disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left greater trochanter bursitis.

3.  Entitlement to an initial evaluation in excess of 10 
percent for right greater trochanter bursitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
February 1978.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of October 2001 and 
July 2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  In the October 2001 
rating decision, the RO granted service connection for a left 
foot disability and assigned a 10 percent evaluation, 
effective from August 1999.  In the July 2002 rating decision 
the RO granted service connection for left and right greater 
trochanter bursitis, and assigned each disability a 10 
percent evaluation effective from February 2002.  

The Board remanded the claim in June 2003 and in October 2003 
for additional development.  The claim has been returned to 
the Board for final appellate review.

In February 2003, the veteran, through his representative, 
submitted additional evidence following certification of the 
appeal to the Board.  The veteran moved that there was good 
cause for the delay, namely, the discovery of evidence that 
was not available prior to the expiration of the 90 days 
following notification of certification and transfer of 
records.  The veteran also waived initial review of the 
evidence by the AOJ.  The Board finds that good cause was 
shown, and the pertinent evidence has been accepted.  
38 C.F.R. § 20.1304(b)(1)(ii) (2004).


FINDINGS OF FACT

1.  The competent and objective medical evidence of record 
demonstrates that the veteran's service-connected left foot 
disability is manifested by subjective complaints of pain and 
objective findings of tenderness across the dorsum, mild 
arthritis at the tarsometatarsal (TMT) and first 
metatarsophalangeal (MTP) joints, and an antalgic gait on the 
left foot.  

2.  The competent and objective medical evidence of record 
demonstrates that the veteran's service-connected bilateral 
greater trochanter bursitis is manifested by subjective 
complaints of pain, and objective findings of a positive 
Faber test bilaterally, greater than 100 degrees of flexion 
in sitting and extension beyond 15 degrees, and tenderness to 
palpation over the greater trochanter on each side, with pain 
down the iliotibial band.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 10 percent for a left foot disability have not been 
met.  38 U.S.C.A. § 1155, 5103-5103A, 5106, 5107; 38 C.F.R. 
Part 4, §§ 3.102, 3.159, 4.71a, Diagnostic Code 5010-5284 
(2004).

2.  The schedular criteria for an initial evaluation in 
excess of 10 percent for left greater trochanter bursitis 
have not been met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, 
Diagnostic Code 5010-5255 (2004).

3.  The schedular criteria for an initial evaluation in 
excess of 10 percent for right greater trochanter bursitis 
have not been met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, 
Diagnostic Code 5010-5255 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issues currently before the Board arose from a 
claim in November 1999 and from a claim in February 2002.  
The regulatory amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective on August 29, 2001.  In this case, the VCAA 
and its implementing regulations are accordingly generally 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (Court) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In letters dated in July 2001, June 2003, and February 2004 
the RO informed the veteran of the VCAA and its effect on his 
claim for a left foot disability.  In a letter dated in March 
2002 and February 2004, the RO informed the veteran of the 
VCAA's effect on his claim for a left hip disability.  In 
addition, the appellant was advised, by virtue of a detailed 
July 2002 statement of the case (SOC) refarding his left foot 
disability, and an April 2004 SOC as to his bilateral hip 
disabilities, as well as supplemental statements of the case 
(SSOC) dated in July 2003, August 2003, and April 2004 issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claims.  We therefore believe that appropriate notice has 
been given in this case.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the April 2004 SSOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

In January 2003, the Board requested additional development 
and notified the veteran in April 2003 that the VA Medical 
Center in Columbia, South Carolina, had been asked to 
schedule him for an examination.  The Medical Center would 
notify him when and where to report.  On May 1, 2003, prior 
to the Board's determination as to whether all the requested 
evidence had been obtained and its consideration of the claim 
on appeal, the U.S. Court of Appeals for the Federal Circuit 
held invalid 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii), the 
regulations under which the Board had conducted the 
evidentiary development.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1337 (Fed. Cir. 
2003).  Accordingly, the Board remanded the claim in June 
2003 for the RO to issue a development letter consistent with 
the notice requirements of the VCAA, to review as to whether 
all the essential evidence needed to consider his claim had 
been obtained, and for issuance of a supplemental statement 
of the case (SSOC) regarding all evidence received since the 
July 2002 SOC was issued.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Legal criteria for increased ratings

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities..  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 C.F.R. § 4.1.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history.  38 C.F.R. §§ 4.2, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

This appeal arises from the veteran's dissatisfaction with 
his initial ratings following the grants of service 
connection for a left foot disability and left and right 
greater trochanter bursitis.  In such a case, the Court has 
held that separate or "staged" ratings must be assigned 
where the evidence shows varying levels of disability for 
separate periods of time.  Fenderson v. West, 12 Vet. App. 
119 (1999).

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective from the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Therefore, the decision herein includes consideration of 
Fenderson, supra, and the veteran has not been prejudiced 
thereby.  He has been advised of the laws and regulations 
pertinent to disability evaluations.  Again, he has been 
afforded an examination and opportunity to present argument 
and evidence in support of his claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-394 (1993).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. 4.71a, Diagnostic 
Code (DC) 5010 (2004).  Bursitis will be rated on limitation 
of motion of the affected part, as arthritis, degenerative.  
38 C.F.R. 4.71a, DC 5019 (2004).

Degenerative arthritis established by X-ray findings may be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved under 38 C.F.R. 4.71a.  
38 C.F.R. 4.71a, Diagnostic Code 5003 (2004).  When however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

In the absence of limitation of motion, a 20 percent 
evaluation will be warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations.  A 
10 percent evaluation is warranted with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups. The 20 percent and 10 percent ratings based on 
X-ray findings, above, will not be combined with ratings 
based on limitation of motion.  Id.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

III.  Left foot disability

A.  Factual background

Initially, a claim for entitlement to service connection for 
a left foot disability was denied, as the medical evidence 
submitted showed mild left foot arthritis but no medical 
evidence or opinion of a relationship to the veteran's 
service-connected left knee disability.  The veteran appealed 
that decision to the Board.  In accordance with instructions 
in a Board remand in March 2001, the veteran was afforded a 
VA Compensation and Pension (C&P) examination in June 2001.  

The examiner at the June 2001 VA examination noted that the 
disability was the left foot and not the left ankle, the 
latter of which had full range of motion.  Clinical findings 
were that on the veteran's mid-foot he was tender to 
palpation at the talonavicular and naviculocuneiform joints 
in that foot.  He had pain with range of motion of the 
tarsometatarsal joint on that foot.  He might have some post-
traumatic arthrosis in that foot in the area, and the 
examiner believed that it was a result of trauma at the same 
time he injured his left knee.  It was noted to be possible 
that his left knee disability could accentuate his left foot 
problem, due to the fact that he has to walk in a different 
manner on that left foot.  

In a rating decision in October 2001, the RO granted service 
connection for a left foot disability and assigned an 
evaluation of 10 percent effective in August 1999, under 
Diagnostic Code 5284.  The RO rated the disability analogous 
to a disability in which not only the functions affected, but 
anatomical localization and symptoms are closely analogous.  

VA outpatient treatment records show the veteran's concern 
about ongoing left foot pain.  A September 2001 X-ray of the 
left foot revealed mild degenerative change involving the 
first metatarsophalangeal (MTP) joint.  No other bony 
findings were noted.  The joint spaces were well preserved.  
In June 2002, he complained of left foot pain, and rated left 
foot dorsum discomfort at "3" on a scale of 1-10, without 
change of functional status.  An examination revealed left 
foot arthralgia, several years out of sprain.  He was to have 
X-rays for degenerative joint disease.  

In early August 2002, he complained of pain and swelling in 
his left foot for two years.  His left foot had a tender 
dorsum.  He had pain with extension of the toes, especially 
against resistance.  There was no deformity and no heat.  The 
assessment was tendonitis of the left foot.  In late August 
2002, clinical findings were that the foot dorsum was without 
lesion, there were good arches and symmetric pulse.  There 
was no ankle drawer sign, no plantar skin lesion, or evidence 
of dorsum strap dermal changes of uncertain significance.  
The assessment was left foot arthralgia several years out of 
sprain, and positive degenerative joint disease screen of the 
first metatarsal.  It was noted that he used prescribed 
medication and orthotic footwear.  

The evidence received in February 2003 included a December 
2002 VA orthopedic clinic note that the veteran had a 
continuing complaint of pain across the forefoot on the left, 
aggravated by weight-bearing over any extended period of 
time.  On palpation, there might have been some soft tissue 
swelling overlying the dorsum of the left foot.  There was no 
palpable bony abnormality.  He complained bitterly with any 
pressure in this area, as well as with motion of the 
forefoot.  He was moving the ankle normally.  There was 
moderate pain with hindfoot motion.  Plain films of the left 
foot were reviewed and the examiner did not see any evidence 
of any specific bone or joint injury.  In view of the ongoing 
complaint of pain, an MRI was ordered. 

Also submitted was a January 2003 outpatient treatment record 
from a VA orthopedic clinic, for follow-up of his left foot 
after an MRI.  The veteran continued to complain of pain 
across the dorsum of his foot as well as under the medial 
border of his foot.  Orthopedic shoes had helped some but had 
not provided complete relief.  The MRI scan of the left foot 
showed very mild degenerative joint disease.  Otherwise, the 
MRI was negative.  There was no evidence on review of this 
examination of injury to Lisfranc's (the tarsometatarsal) 
joints.  

The VA examination revealed a very mild dorsal "boss" at 
the TMT joint; otherwise, the arch and architecture were 
normal.  There was no evidence of swelling and no abnormal 
callus pattern.  He was non-anatomically, non-physiologically 
tender to the area.  He was tender with ranges of motion that 
should not involve the TMT joint and, when distracted, he did 
not react in quite the same manner.  The examiner thought 
there was some mild arthritis but that the symptomatology was 
greater than the physical examination findings.  The 
assessment was continued pain of the left foot.  

The veteran was afforded a VA C&P examination in April 2003.  
The VA examiner noted that the claims file had been reviewed.  
The evaluation was for pain in the left foot and its effect 
on the function and movement of the left foot.  The veteran 
reported spraining his foot approximately two years earlier, 
and said that since that time had pain across the top of his 
foot in the area of the tarsal region and the tarsometatarsal 
region.  He had an antalgic gait on the left foot, and 
occasionally had pain radiating to the heel.  An evaluation 
in the orthopedic clinic showed normal arch and architecture, 
with no evidence of malalignment or swelling.  He had no 
abnormal callosities.  He was nonanatomically tender, and 
tender with ranges of motion that did not involve the joints.  
His X-rays showed arthritis.  An MRI showed arthritis of a 
very mild nature at the inner tarsal and tarsometatarsal 
joints.  

The April 2003 VA examination revealed the veteran's left 
foot ankle range of motion was from 10 degrees of 
dorsiflexion to 30 degrees of plantar flexion, with 30 
degrees of inversion and 15 degrees of eversion.  He did not 
have significant pain around the ankle joint.  He had 
tenderness with palpation across the dorsum of his foot.  In 
the mid foot region, there was no specific pain with 
tarsometatarsal motion.  His arch was normal and there was no 
evidence of pes cavus or pes planus.  There were no abnormal 
callosities or abnormal alignment of his foot.  He walked 
with a reciprocal heel-toe gait that did have some antalgia 
on the left foot.  He had a soft unilateral calcaneal brace 
in his left shoe.  

The impression was left foot pain with mild degenerative 
changes at the inner tarsal and tarsometatarsal joints.  
There was no significant limitation of the range of motion of 
his ankle or his greater or lesser toes.  He appeared to have 
adequate excursion of his midfoot and hindfoot as well, with 
no evidence of contractures.  He walked with a slightly 
slower speed due to antalgia on the left side.  The examiner 
found it difficult to determine his endurance.  The 
functional losses appeared to be mostly due to pain.  He did 
not have significant loss of strength or significant loss of 
motion of the hindfoot, midfoot, or forefoot, or of the 
ankle.  

There was no evidence of disuse of the left foot.  There was 
no atrophy, no change of condition, and no absence of normal 
callosity.  The movement in the left foot was not less than 
normal.  There was no crepitus or ankylosis, or adhesions or 
scarring.  The motion of the left foot showed 5/5 strength 
and did not appear to have any weakness due to muscle injury, 
divided tendons or any combination of those.  The examiner 
felt it was impossible to evaluate fatigability of the left 
foot in this type of examination.  

VA outpatient treatment records show that in May 2003 the 
veteran reported that since his last visit he had become 
accustomed to his shoe inserts, which offered some relief but 
not as much as he desired.  He described having continued 
swelling, but the examiner did not see any.  Upon 
examination, he continued to be tender, predominantly at the 
talonavicular joint, but also all the way across the mid foot 
dorsally.  He had no abnormal swelling or erythema.  He had 
normal sensation and normal vascular supply to the foot.  The 
assessment was continued left mid-foot pain.  A bone scan was 
planned.  

A June 2003 bone scan revealed findings consistent with mild 
degenerative disease  with mild increased labeling across the 
left tarso-metatarsal joints.  No other significant focal 
abnormalities were identified.  There was no evidence of 
osteomyelitis or other significant metabolically active 
process.  

In June 2003, the veteran, through his representative, 
reported that there he had seen no non-VA healthcare 
providers.  He requested that treatment records from the 
Columbia VA Medical Center subsequent to February 2003 be 
obtained.  

In early July 2003, the veteran was assessed with 
metatarsalgia, acute and transitory; mild osteoarthritis of 
the left foot was the underlying etiology.  

A July 2003 VA outpatient treatment record notes that X-rays 
were reviewed of his left foot, which revealed minimal 
degenerative changes, and an MRI of his left foot was also 
within normal limits.  The assessment was arthralgia.  

In September 2003, clinical findings were that the foot 
dorsum was without lesion, had good arches and symmetric 
pulse, no ankle drawer sign, and no plantar skin lesion.  A 
wear pattern on the existent right ambulatory shoe was 
absent, though the shoes appeared well worn.

B.  Analysis

The veteran essentially claims that his left foot disability 
is more severe than the 10 percent disability evaluation 
initially assigned.  That evaluation has been assigned under 
Diagnostic Codes (DCs) 5010-5284.  The criteria provide that 
traumatic arthritis is rated as degenerative arthritis, which 
is rated on the basis of limitation of motion under the 
appropriate diagnostic code, which in this case is DC  5284.  
A 10 percent evaluation is for moderate residuals of foot 
injuries, and a 20 percent rating requires moderately severe 
residuals.  Severe residuals of foot injuries warrant a 30 
percent evaluation.  A 40 percent evaluation requires that 
the residuals be so severe as to result in actual loss of use 
of the foot.  38 C.F.R. § 4.71a, DC 5284.

The July 2001 VA examiner noted tenderness to palpation at 
the talonavicular and naviculocuneiform joint on the left 
mid-foot, with possible post-traumatic arthrosis in that 
area.  The veteran had pain with range of motion of the 
tarsometatarsal joint on that foot.  September 2001 X-ray 
findings revealed mild degenerative change involving the 
first MTP joint of the left foot, and no other bony findings 
were noted.

Evidence of record shows that the veteran has continued to 
have complaints of pain in his left foot.  In June 2002 he 
rated his left foot discomfort as 3/10 without change of 
functional status.  In June and August 2002, this was 
assessed as left foot arthralgia several years out of sprain.  
X-rays revealed degenerative joint disease of the first 
metatarsal.  An evaluation in a VA orthopedic clinic in 
January 2003 noted that an MRI scan of the left foot showed 
only very mild degenerative joint disease.  The clinical 
examination revealed normal arch and architecture with no 
evidence of malalignment or swelling.  There was a very mild 
dorsal "boss" at the TMT joint.  The examiner thought there 
was some mild arthritis; however, that the veteran's 
complaints were greater than the physical examination 
findings.  

At the April 2003 VA examination he had tenderness with 
palpation across the dorsum of his foot.  In the mid-foot 
region, there was no specific pain with tarsometatarsal 
motion.  He walked with a reciprocal heel-toe gait that did 
have some antalgia on the left foot causing him to walk 
slightly slower.  He wore a brace in his left shoe.  

The impression was left foot pain with mild degenerative 
changes at the inner tarsal and tarsometatarsal joints.  He 
appeared to have adequate excursion of his midfoot and 
hindfoot as well with no evidence of contractures.  He did 
not have significant loss of strength or significant loss of 
motion of the hindfoot or midfoot, or the forefoot or ankle.  
There was no significant limitation of his greater or lesser 
toes.  The functional losses appeared to be mostly due to 
pain.

There was no evidence of disuse of the left foot, and the 
movement in the left foot was not less than normal.  The 
motion of the left foot showed 5/5 strength, and did not 
appear to have any weakness.   

The medical evidence of record shows no loss of motion of the 
foot as a result of the disability.  A competent medical 
examiner felt that the veteran's symptomatology was greater 
than the clinical findings in January 2003.  Although X-ray 
evidence shows arthritis of a very mild nature of the inner 
tarsal and tarsometatarsal joints, in April 2003, the 
examiner found there was no significant loss of motion of the 
foot or his greater or lesser toes.  The April 2003 examiner 
found it difficult to determine the veteran's endurance, and 
felt it was impossible to evaluate fatigability of the left 
foot at the examination; however, the examiner stated that 
the functional losses appeared to be mostly due to pain.  

The veteran's primary complaint regarding his left foot 
disability is pain.  Although the Board is required to 
consider the effect of the veteran's pain when making a 
rating determination, and has done so in this case, the 
Rating Schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In light of the veteran's subjective complaints and any 
associated functional limitations, the Board finds that the 
left foot disability is appropriately compensated by the 
initial 10 percent rating that has been assigned on the basis 
of functional loss due to pain with application of 38 C.F.R. 
§§ 4.40, 4.45, and is in accordance with a level of 
impairment contemplated by the provisions of Diagnostic Code 
5284 for a moderate disability from a foot injury.  The 
evidence does not show functional limitation such as to 
approximate a moderately severe disability, needed for a 
20 percent rating under DC 5284 with application of 38 C.F.R. 
§§ 4.40, 4.45.

The Board notes that pyramiding, which is the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. 4.14.  It is possible for a veteran 
to have separate and distinct manifestations from the same 
injury which would permit rating under several diagnostic 
codes.

There is no medical evidence of record that demonstrates 
symptomatology associated with malunion of, or nonunion of 
tarsal or metatarsal bones (Diagnostic Code 5283); therefore 
an evaluation of the veteran's left foot disability under 
that code is not for application.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit-of-
the-doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an initial evaluation in excess of 10 percent 
for a left foot disability.  See Gilbert, supra.

Given these facts, there is no basis for a higher rating 
under any code and, as noted above, any functional loss 
experienced by the veteran is encompassed by the current 10 
percent rating assigned under Diagnostic Codes 5010-5284.  
See 38 C.F.R. 4.40, 4.45, 4.59 (2004); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

In deciding this matter, the Board has considered all the 
evidence consistent with the Court's decision in Fenderson.  
The evidence does not show disability warranting more than a 
10 percent rating during any period under consideration, even 
in light of 38 C.F.R. 4.7.

The above determination is based upon consideration of 
applicable provisions of the Rating Schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  
Specifically, the medical evidence fails to show, and the 
veteran has not asserted, that he has required frequent 
periods of hospitalization for his left foot disability, nor 
has he alleged marked interference with employment due solely 
to that condition.  See 38 C.F.R. § 3.321(b)(1) (2004).

IV.  Left and right greater trochanter bursitis 

A.  Factual background

In February 2002, the veteran's representative amended the 
veteran's claim to include entitlement to service connection 
for left trochanteric bursitis, as being proximately due to 
or the result of his service connected disabilities.

Evidence submitted with the claim included a February 2002 VA 
treatment record.  The examiner noted that there was no 
report of a December 2001 X-ray of the left hip, but that the 
imaging film via "cprs" was essentially unremarkable.  
Examination revealed that the hips were notable for left 
trochanteric/pelvic rim, increased with extension/flexion.  
The assessment was left trochanteric bursitis.  

VA outpatient treatment records from August 2001 through 
March 2002 show that, in March 2002, the veteran complained 
of multiple areas of chronic pain, to include the left hip.  

An April 2002 evaluation with a VA physical therapist showed 
complaints of left hip pain with radiation to low back.  
There was marked tenderness directly over left hip joint.  
The assessment was acute left trochanteric bursitis.  

At a VA Compensation and Pension (C&P) examination in June 
2002, the veteran reported the medical history of his 
bilateral knee disorder and also reported that he had been 
having hip pain, worse with walking and other activities, 
over the last several years.  Examination revealed greater 
than 100 degrees of flexion in sitting and extension beyond 
15 degrees.  He had a positive Faber test bilaterally and was 
tender to palpation over the greater trochanter, exquisitely 
so, on the right and left lower extremity, greater on the 
left than the right with pain down the iliotibial band.  His 
pain was not with internal or external rotation.  The 
assessment was bilateral iliotibial band and greater 
trochanter bursitis.  The examiner noted that his left knee 
injury led to some disability of his right knee, and 
ultimately, the examiner thought that the veteran's altered 
gait had led to his iliotibial band syndrome bilaterally.  

In a July 2002 rating decision, the RO granted entitlement to 
service connection for left greater trochanter bursitis as 
secondary to the service-connected disability of 
postoperative status of the left knee of bucket-handle 
meniscal tear with instability, and assigned a 10 percent 
evaluation effective February 2002.  The RO also granted 
entitlement to service connection for right greater 
trochanter bursitis as secondary to the service connected 
disability of the right knee, and assigned a 10 percent 
evaluation effective February 2002.

Although the RO treated a February 2003 letter from the 
veteran's representative as a new claim, the Board construed 
the February 2003 letter from the veteran's representative 
that requested increased disability evaluations for these 
disabilities as a notice of disagreement as to the 10 percent 
evaluations assigned in the July 2002 rating decision.  The 
Board remanded the claim in October 2003 for an SOC to be 
issued. 

VA treatment records show that in August 2002, his hips were 
notable for left trochanteric/pelvic rim, increased with 
extension/flexion.  The assessment was trochanteric bursitis 
with stable, mild, chronic residuals.  In July 2003, the 
muscle strength was 3+/5 for left hip flexion and 4/5 for 
right hip flexion.  The muscle strength for hip extension was 
3+/5 bilaterally.  The veteran reported significant pain with 
all resisted movements.  In September 2003, his hips and 
trochantera were subjectively tender, but when the veteran 
was distracted, they were nontender.  The discomfort of the 
hips was increased with extension and flexion.  Internal 
rotation and external rotation mobility was grossly 
preserved.  The veteran was able to easily egress and sit.

In February 2004, the veteran was seen for multiple 
complaints of pain, including hip pain.  He described hip and 
shoulder pain score as a 6 or 7.  After a review of treatment 
records, the examiner noted that the veteran's pain 
complaints had not been fully corroborated by clinical 
findings.  His trochanteric bursitis had a historically 
negative hip imaging.  Injections for bursitis had not been 
implemented.  


B.  Analysis

The veteran's service-connected bilateral greater trochanter 
bursitis is currently evaluated with separate 10 percent 
evaluations under 38 C.F.R. § 4.71a, Diagnostic Code 5019-
5255.  With diseases, preference is to be given to the number 
assigned to the disease itself; if the rating is determined 
on the basis of residual conditions, the number appropriate 
to the residual condition will be added, preceded by a 
hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic code in 
this case indicates that bursitis under DC 5019 is the 
service- connected disorder, and it is rated on limitation of 
motion of the affected part, as degenerative arthritis.  The 
affected part, the greater trochanter, is rated by analogy, 
as if impairment of the femur under Diagnostic Code 5255 were 
the residual condition.  Pursuant to DC 5255, the rating 
depends upon the degree of impairment of the hip, including 
any loss of range of motion.

VA regulations define normal range of motion of the hip as 
flexion from zero to 125 degrees, and abduction from zero to 
45 degrees.  38 C.F.R. § 4.71 (2004).

The evidence of record provides a consistent history of 
complaints of pain on motion, and his trochanteric bursitis 
had a historically negative hip imaging.  Treatment records 
also show tenderness and slight reduction of muscle strength.  
The clinical findings in June 2002 show tenderness over the 
greater trochanter with pain down the iliotibial band but not 
with internal or external rotation.  Examination revealed 
greater than 100 degrees of flexion in sitting, and extension 
beyond 15 degrees.  When he was seen in February 2004, an 
examiner noted, after a review of the treatment records, that 
the veteran's pain complaints had not been fully corroborated 
by clinical findings.  In a September 2003 visit, an examiner 
noted the veteran's complaints of tenderness, but when he was 
distracted, his hips and trochantera were nontender.  The 
discomfort of the hips were increased with extension and 
flexion.  In February 2004, internal rotation and external 
rotation mobility was grossly preserved and the veteran was 
able to easily egress and sit.  

However, this degree of impairment is contemplated by the 
assignment of a 10 percent disability rating which is in 
effect for slight hip disability, and does not approximate 
the criteria for a higher schedular rating under DC 5255.  
Any pain affecting function of the hip is not shown to a 
degree beyond that contemplated by the current schedular 
evaluation assigned to this disability, as reflected by the 
medical findings of record which do not meet the criteria for 
the next higher schedular evaluation.  Moreover, although the 
Board is required to consider the effect of pain when making 
a rating determination, which has been done in this case, it 
is important to emphasize that the Rating Schedule in this 
case does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996).

The Board has considered whether a higher rating is warranted 
under other Diagnostic Codes.  DC 5250 relates to ankylosis 
of the hip, and DC 5254 requires a flail joint of the hip.  
See 38 C.F.R. § 4.71a, DCs 5250 and 5254.  There is no 
medical evidence of record of ankylosis or flail joint of the 
veteran's left hip, and therefore any application of these 
codes would be inappropriate.  Id.

Under Diagnostic Code 5251, limitation of extension of the 
thigh to 5 degrees warrants a 10 percent evaluation.  The 
veteran's disability is already evaluated as 10 percent 
disabling and, therefore, the veteran could not receive an 
increased evaluation under this provision.

The clinical medical evidence of record demonstrates that 
range of motion of the veteran's service-connected bilateral 
hip condition reflected a degree of impairment under the 
rating schedule that would not warrant a disability rating in 
excess of the currently assigned 10 percent if rated under DC 
5252.  Flexion was greater than 100 degrees, as reported at 
the VA examination in 2002.  In order to warrant a 20 percent 
disability evaluation, flexion would have to be limited to 30 
degrees, and that has not been shown to be the case.  See 
38 C.F.R. § 4.71a, DC 5252.

Moreover, separate evaluations under Diagnostic Codes 5251, 
5252, and 5253 are not appropriate because of the rule 
against pyramiding.  38 C.F.R. § 4.14.  A claimant may not be 
compensated twice for the same symptomatology, because "such 
a result would overcompensate the claimant for the actual 
impairment of his earning capacity."  See Brady v. Brown, 4 
Vet. App. at 206.  The 10 percent disability rating assigned 
under DC 5255 for a slight hip disability contemplates 
limitation of motion of the left hip.  See VAOPGCPREC 23-97 
(July 1, 1997).

The veteran was not shown by the medical evidence to have a 
fracture of shaft, anatomical neck, or surgical neck of the 
femur, such that the disability warrants a higher evaluation 
under another section of Diagnostic Code 5255.  His bursitis 
is rated by analogy to malunion of the femur, and the 
evidence of record shows a slight hip disability.  
Accordingly, the criteria for an increased rating under 
Diagnostic Code 5255 have not been met.

Based upon the medical records in the file, the preponderance 
of the evidence is against the veteran's claim for an 
increased rating for his bilateral hip condition.  His 
overall disability attributable to the bilateral hip disorder 
is of a slight degree.  It is on this basis that the 10 
percent rating for each hip is supportable.  Any additional 
disability rating for painful motion, beyond that already 
granted by the RO, is not warranted.  There is no reasonable 
doubt in this matter that could be resolved in the veteran's 
favor.  The preponderance of the evidence is against the 
veteran's claim for increased initial evaluations for his 
bilateral hip disability.

In deciding this matter, the Board has considered all the 
evidence consistent with the Court's decision in Fenderson.  
The evidence does not show disability warranting more than a 
10 percent rating during any period under consideration, even 
in light of 38 C.F.R. 4.7.

The above determination is based upon consideration of 
applicable provisions of the Rating Schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  
Specifically, the medical evidence fails to show, and the 
veteran has not asserted, that he has required frequent 
periods of hospitalization for his bilateral hip disability, 
nor has he alleged marked interference with employment due 
solely to that condition.  See 38 C.F.R. § 3.321(b)(1) 
(2004).


ORDER

An initial rating in excess of 10 percent for a left foot 
disability is denied.

An initial rating in excess of 10 percent for left greater 
trochanter bursitis is denied.

An initial rating in excess of 10 percent for right greater 
trochanter bursitis is denied.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



